Citation Nr: 0429297	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2003 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting in Las Vegas, Nevada, in March 
2004.  A transcript of the hearing has been associated with 
the claims folder.


REMAND

After a review of the evidence, the Board is of the opinion 
that a new examination is necessary to ascertain the current 
severity of the veteran's service-connected hearing loss 
disability.  In this regard, the Board notes that the most 
recent VA compensation and pension examination was conducted 
in February 2003.  A subsequent private audiological 
examination conducted in July 2003 shows a progression of his 
hearing loss disability.  Similarly, at his hearing before 
the Board, the veteran reported that his hearing had gotten 
worse since the July 2003 private audiological examination.  
It was difficult for him to use the phone or converse with 
his family.  In light of the foregoing, a new VA examination 
would be probative in ascertaining the present severity of 
the veteran's hearing loss disability.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO should arrange for the veteran 
to be afforded a VA audiological 
examination to determine the current 
severity of the veteran's service-
connected bilateral hearing loss 
disability.  The claims file must be 
provided to the examiner for review. 

The examination report should include an 
interpreted report of decibel losses at 
1000, 2000, 3000 and 4000 Hertz, the 
average decibel loss in each ear, and a 
report of demonstrated speech recognition 
percentages based on Maryland CNC 
testing. 

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

2.  The RO should also undertake any 
other development it determines to be 
indicated.

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the claims folder is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




